onn @ om Ft WO NY =|

BM BR Ph PO PR NB Nt NO ON S| US luce lc llc lll lle
oan Om om FF O&O HB | OF HOH DON ODO on FR WwW NH | OO

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

ANTOINE W. HARRIS, Case No.: 3:19-CV-00049-RCJ-WGC
Plaintiff, ORDER OF DISMISSAL
Vv.

UNITED STATES OF AMERICA, et ai.,

Defendants.

 

 

 

The Court issued its Order Adopting and Accepting Report and Recommendation
of United States Magistrate Judge (ECF No. 26), notifying Harris that he shall have 90
days from February 24, 2021, to file a motion for leave to amend and proposed amended
complaint or file a properly supported and complete motion for the Court to issue a Rule
45 subpoena duces tecum. To date, Harris has failed to comply with the Court’s Order
(ECF No. 26).

District courts have the inherent power to control their dockets and “[i]n the
exercise of that power, they may impose sanctions including, where appropriate .. .
dismissal” of acase. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
(9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
to prosecute an action, failure to obey a court order, or failure to comply with local rules.
See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal

for failure to comply with an order requiring amendment of complaint); Carey v. King, 856

 

 
ocUCcOWlUrOmlUhNLlUcOllUlUMtC OULU OC

 

F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
F.2d 128, 130 (9th Cir. 1987} (dismissal for failure to comply with court order); Henderson
v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
failure to comply with local rules).

In determining whether to dismiss an action for lack of prosecution, failure to obey
a court order, or failure to comply with local rules, the court must consider several factors:
(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
disposition of cases on their merits; and (5) the availability of less drastic alternatives.
Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130,
Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

In the instant case, the Court finds that the first two factors, the public’s interest in
expeditiously resolving this litigation and the Court’s interest in managing the docket,
weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
in favor of dismissal, since a presumption of injury arises from the occurrence of
unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor ~ public policy
favoring disposition of cases on their merits — is greatly outweighed by the factors in favor
of dismissal discussed herein. Finally, a court's warning to a party that his failure to obey
the court’s order will result in dismissal satisfies the “consideration of alternatives”
requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint, expressly
stated: “It is further ordered that if Plaintiff fails to move to amend or file a motion for
issuance of Rule 45 subpoena within 90 days, this action will be dismissed, and the case
will be closed. (ECF No. 26). Thus, Plaintiff had adequate warning that dismissal would
result from his noncompliance with the Court’s order to file an amended complaint on or

before Tuesday, May 25, 2021.

 

 
Oo oa nN Doh WO DY =

MR PO PO PO PR PR PD PO KD | | S| | S| | Se Se aS =
on Oo on FPF WwW YY fF 3D Oo DOAN OO a Fk WwW YY —- O

 

IT IS ORDERED that this action is DISMISSED based on Plaintiffs failure to file
an amended complaint with the Court in compliance with this Court’s Order filed February
24, 2021, (ECF No. 26).

IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
accordingly and close the case.

DATED this 23" day of June, 2021. _
hr. \ late

a

ROBERT C. JQNES
United States District Judge

 

 
